Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/305,997, filed on 11/30/2018.
Information Disclosure Statement
The information disclosure statement(s) are being considered by the examiner.
Response to Arguments
Examiner acknowledges and thanks Applicant for the Response to Election, electing Group 2 (Claims 22-26, 28, and 34-36), without traverse. 
Claim Objections
Claims 22 and 34 are objected to because of the following informalities:  
Regarding claim 22, please amend to remove the recitations of “preferably” when stating alternative angles and extension ranges. 
Regarding claim 34, please amend to remove the recitation of “preferably” when reciting the extension ranges. Please also amend the claim to remove “as the case may be” following the limitation of “apply or removing the belt”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26, 28, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 3169262) in view of Henley (US 3230788).
Regarding claim 22, Allen discloses a grinding head for a floor grinding machine, comprising:
a grinding head casing  (see casing 48 in Figure 3) enclosing a transmission mechanism for transferring power from an ingoing axle to cause the grinding head to rotate (see Figure 1; see also shaft 16, as well as Col. 2, lines 15-23),
wherein the transmission mechanism comprises at least one belt pulley (28’), and at least one belt (42),
wherein the belt pulley (28’) presents a releasably attachable edge portion (plate 36), which extends over more than 50°, preferably more than 70° or more than 80° central angle of the belt pulley, and less than 120° (wherein Col. 2, lines 31-62 disclose that plate 36 is mounted on bolts 40, wherein the outer end of plate 36 carries the shaft on which is mounted pulley 28’; wherein the center of pulley 28’ may be shifted slightly by moving the plate 36 so as to tension the belt 42; wherein Figure 2 shows the extent of the plate 36 taking up a central angle of the pulley 28’ within the claimed range, as further evidenced by Col. 2, lines 29-35 and 57-62 noting that the shafts are formed by an isosceles triangle, i.e. specifically disclosing approximately 120 degrees), and which, when released, is movable relative to the remainder of the belt pulley (when the plate member 36 is released, i.e. movable along the slots, in order to change the circumferential contact surface between the pulley and belt), and
wherein the belt is resiliently flexible, such that its length is extended within a range when in a mounted state as compared to a relaxed state (wherein Col. 2, lines 49-62 disclose that belt 42 is flexible, i.e. resiliently flexible, and of a suitable length, such that shifting of the center of pulley 28’ will properly tension the belt, i.e. therein exists a mounted state and a relaxed state).
Examiner recognizes the claimed range(s), i.e. extended by 2.0-10%, preferably 2.0-5%, 2.2-10% or 2.2-5%, as a result effective variable and obvious in view of the prior art. The recognized result that is achieved by the claimed ranges includes providing a variable, sufficient force to the pulley system. Allen suggests a 
It would have been considered routine optimization to arrive at the claimed invention because the flexibility of the belt existing within a range of extension directly correlates with the tension that the belt is able to impart on the pulley system. If the belt is unable to extend within a range, i.e. too inflexible and rigid, then the principle of variable tensioning is not ensured; if the belt extension is outside of the range, the tensioning force may be too loose, resulting in an inefficient or lack of torque transfer between pulleys. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a transmission belt with a flexible length that may extend within a range of 2.0-10%, preferably 2.0-5%, 2.2-10% or 2.2-5% in order to ensure the pulley operation has variable, sufficient tensioning forces; this claimed range would have been formulated with a reasonable expectation of success.
	However, although the plate (36) of Allen is used to alter the position and actively engaged circumference of pulley (28’), Allen does not explicitly teach that plate (36) structurally changes the circumference of the pulley (28’). Specifically, Allen does not explicitly teach that plate (36) is movable relative to the remainder of the belt pulley, such that a circumference of the belt pulley is reducible.
a circumference of the belt pulley is reducible; wherein the portions (16, 17) may be adjusted to increase or decrease the circumference of pulley body, see Col. 2, lines 30-41.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henley into the invention of Allen, i.e. modifying the plate tensioning mechanism. The pulley (28’) of Allen would incorporate multiple segments as taught by Henley, wherein one segment emulates the arc length (A, Reference Drawing 1) of the space filled by plate (36), i.e. a combination of the teachings of Henley into Allen. Adjusting the circumference of the modified pulley (28’) would subsequently alter the tensioning force provided to the resilient belt, i.e. substituting out plate (36) with the modified pulley of Allen in view of Henley to achieve the same function with additional benefits. One would be motivated to do so in order to maintain the maneuverability of Allen and also beneficially provide an expansion mechanism. Pulleys encounter wear and tear which alters the overall circumference of the pulley over time, wherein the adjustable segmented pulley allows a user to compensate for said wear; see Henley, Col. 2, lines 60-68. Additionally, the combination of Henley into Allen may reduce costs when a pulley replacement is required, as a user may simply adjust the circumference of a pulley, rather than purchasing an entirely new one; see Henley, Col. 1, lines 16-32. Thus, this modification would be recognized as using a known technique, i.e. a segmented pulley with adjustable circumference, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image1.png
    495
    511
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 23, the combination of references as applied above teaches the claimed invention and wherein the edge portion is slidable towards a centre of the belt pulley (wherein the combination of Henley into Allen teaches this; please also refer to 26’ as the center of pulley 28’, wherein the movement takes place towards and away from center 26’; see Allen, Col. 2, lines 54-60).
Regarding claim 24, the combination of references as applied above teaches the claimed invention and wherein the edge portion is entirely removable from the belt pulley (wherein the combination of Henley into Allen teaches this; please refer to Henley, portions 16 and 17, including bolts 22 for attachment; see also bolts 36 of Allen).
Regarding claim 25, the combination of references as applied above teaches the claimed invention and wherein the belt pulley is fixedly attachable to the grinding head casing (wherein modified pulley 28’ is fixedly attached within the casing, see Figures 1 and 2).
Regarding claim 26, the combination of references as applied above teaches the claimed invention and wherein the transmission mechanism in which the belt is operable contains only pulleys which are fixed relative to each other (wherein the pulleys 28, 28’ are maintained in a fixed position relative to one another during operation; wherein the positions are locked in order to ensure a symmetrical location of the motor with respect to the rest of the device, see at least Col. 3, lines 55-61 of Allen. Examiner notes that the broadest reasonable interpretation to the limitation “pulleys which are fixed relative to each other” has been given in light of claim 22 reciting “a circumference of the belt pulley is reducible”, i.e. there is some form of relative change occurring between pulleys. The pulleys may also be interpreted as fixed within a plane relative to one another).
Examiner notes that the broadest reasonable interpretation to the limitation “pulleys which are fixed relative to each other” has been given in light of claim 22 reciting “a circumference of the belt pulley is reducible”, i.e. there is some form of relative change occurring between pulleys. The pulleys may also be interpreted as fixed within a plane relative to one another. 	
Regarding claim 28, Allen in view of Henley teaches a floor grinding machine comprising:
a machine frame (12),
a motor (motor 10), supported by the machine frame (see Figure 1),
a grinding head as claimed in any one of the preceding claims (please refer to the combination statement of claim 22 as well as other claims as applied above), supported by the machine frame and operatively connected to the motor, such that the grinding head is rotatably drivable by the motor (please see claim 22 regarding the grinding head; see also Col. 2, lines 15-23, Col. 1, lines 14-16 and 53-64 of Allen).
Regarding claim 34, Allen discloses a method of attaching or releasing a belt housed in a grinding head of a floor grinding machine, comprising:
releasing a releasably attachable edge portion (36) of a belt pulley (28’), which edge portion extends over more than 50°, preferably more than 70° or more than 80° central angle of the belt pulley, and less than 120° (wherein Col. 2, lines 31-62 disclose that plate 36 is mounted on bolts 40, wherein the outer end of plate 36 carries the shaft on which is mounted pulley 28’; wherein the center of pulley 28’ may be shifted slightly by moving the plate 36 so as to tension the belt 42; wherein Figure 2 shows the extent of the plate 36 taking up a central angle of the pulley 28’ within the claimed range, as further evidenced by Col. 2, lines 29-35 and 57-62 noting that the shafts are formed by an isosceles triangle, i.e. specifically disclosing approximately 120 degrees),
moving or sliding the releasably attachable edge portion relative to the grinding head (wherein the plate 36 may be moved in a radial direction relative to the grinding head; please also refer to the combination statement below),
applying or removing the belt (wherein the belt tension/expansion is applied and altered by the movement of the plate 36; please also refer to the combination statement below), as the case may be,
putting the releasably attachable edge portion back (wherein the plate 36 may move back and forth), and
attaching the releasably attachable edge portion (wherein the plate 36 is attached via bolts 40; please also refer to the combination statement below).
However, although the plate (36) of Allen is used to alter the position and actively engaged circumference of pulley (28’), Allen does not explicitly teach that plate (36) structurally changes the circumference of the pulley (28’). Specifically, Allen does not explicitly teach that plate (36) is functionally movable such that a circumference of the belt pulley is reducible.
	However, from the same or similar field of endeavor of pulley systems, Henley teaches a mechanism by which a circumference of the belt pulley is reducible; wherein the portions (16, 17) may be adjusted to increase or decrease the circumference of pulley body, see Henley Col. 2, lines 30-41. Henley also teaches that the segments are movable via expansion, and the segments can be mounted by attaching; see Col. 2, lines 19-30, 37-47, and 69-72.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henley into the invention of Allen, i.e. modifying the plate tensioning mechanism (36). The pulley (28’) of Allen would incorporate multiple segments as taught by Henley, wherein one segment emulates the arc length (A, Reference Drawing 1) of the space filled by plate 
	Regarding claim 36, all of the limitations recited in claim 34 are rejected by the teachings of Allen in view of Henley. Modified Allen further teaches wherein the belt pulley is rotated, such that parts of the belt pulley which surround the releasably attachable edge portion are in a position where they would contact the belt (wherein the combination of Allen in view of Henley teaches this, as described in the combination statement of claim 34, thereby implementing a modified pulley 28’ including the expansion features of Henley; wherein the modified pulley is rotatable, see both Allen: Col. 3, lines 3-6 regarding the multiple rotating driven pulleys which are adjacent , releasing and moving or sliding the releasably attachable edge portion out of contact with the belt (wherein during rotation, the segment of Allen’s modified pulley 28’ will come out of contact with the belt 42, please see the combination statement above as well as Reference Drawing 1; furthermore, the modified pulley 28’ expands and contracts to modify the circumference), arranging the belt over the pulley and over at least one other belt pulley, rotating the belt pulley relative the grinding head (see Allen: Col. 3, lines 3-9 regarding the plurality of pulleys and transmission belt ), such that the releasably attachable edge portion faces the other belt pulley, and subsequently putting the releasably attachable edge portion back (wherein the modified pulley 28’ of the combination statement of claim 34 may rotate, expand, and contract such that the segmented pulley may also face additional pulleys 28, see Allen Figure 2).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 3169262) in view of Henley (US 3230788), as applied to claim 34 above, and further in view of Van Der Veen (US 6540596).
Regarding claim 35, all of the limitations recited in claim 34 are rejected by the teachings of Allen in view of Henley. Modified Allen further teaches wherein the belt pulley is rotated such that the releasably attachable edge portion faces another belt pulley, which the belt runs over (wherein the combination of Allen in view of Henley teaches this, as described in the combination statement of claim 34, thereby , 
subsequently releasing and moving the releasably attachable edge portion out of contact with the belt (wherein during rotation, the segment of Allen’s modified pulley 28’ will come out of contact with the belt 42, please see the combination statement above as well as Reference Drawing 1), rotating the belt pulley relative the grinding head, such that parts of the belt pulley which surround the releasably attachable edge portion contact the belt (please see Figure 1 of Allen regarding the contact of the modified pulley 28’ contacting belt 42).
	However, although modified Allen teaches how the structure of the grinding head are attached and fastened, modified Allen does not explicitly teach that belt (42) is removed from the assembly. 
Specifically, modified Allen does not explicitly teach the step of removing the belt. However, from the same or similar field of endeavor, Van Der Veen teaches removing the belt (wherein the machine is being serviced and disassembled, and then there is a subsequent reassembly of the device; see Col. 3, lines 46-60, Col. 2, lines 30-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van Der . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weder (US 8366517), please see tensioning pulley (15) and adjustment mechanism (19). 
Dummermuth-Furter (US 7393267), please see Figures 2 and 3. 
Van Vliet (US 7241210), please see the transmission mechanism(s) n Figures 2 and 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723